                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: COSIMO CELESTE                                : CHAPTER 13
           Debtor(s)                                 :
                                                     :
         CHARLES J. DEHART, III                      :
         STANDING CHAPTER 13 TRUSTEE                 :
            Movant                                   :
                                                     :
               vs.                                   :
                                                     :
         COSIMO CELESTE                              :
             Respondent(s)                           : CASE NO. 5-18-bk-05120


                      TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

                AND NOW, this 14th day of January, 2019, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(1) in that the debtor(s) has not
submitted all or such portion of the disposable income to the Trustee as required. More
specifically,

             Trustee alleges and avers that debtor(s)’ disposable income is greater than that
which is committed to the plan based upon the Means Test calculation and specifically disputes the
following amounts:


                     a. Plan payment calculation sum of Lines 34, 35, 36 45.

               2. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. Plan ambiguous – Term

                3. Trustee avers that debtor(s)’ plan is not feasible and cannot be administered due
to the lack of the following:

                     a. W-2 for 2018 and paystub for month ending March 31, 2019.

              4. The Trustee provides notice to the Court as to the ineffectiveness of debtor(s)
Chapter 13 Plan for the following reasons:

                     a. Failure to use the Model Plan as adopted by the Court.




Case 5:18-bk-05120-RNO         Doc 19 Filed 01/30/19 Entered 01/30/19 11:27:23                Desc
                                Main Document    Page 1 of 2
               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                 Respectfully submitted:



                                                 /s/Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee
                                                 8125 Adams Drive, Suite A
                                                 Hummelstown, PA 17036
                                                 (717) 566-6097




                                  CERTIFICATE OF SERVICE

               AND NOW, this 30th day of January, 2019, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360


                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee




Case 5:18-bk-05120-RNO         Doc 19 Filed 01/30/19 Entered 01/30/19 11:27:23                Desc
                                Main Document    Page 2 of 2
